Citation Nr: 1529317	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-08 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for right hip tenosynovitis.

2.  Entitlement to an initial compensable rating for left hip tenosynovitis.

3.  Entitlement to an initial compensable rating for erectile dysfunction. 

4.  Entitlement to an initial compensable rating for a testicular disability, to include residuals of vasectomy. 

5.  Entitlement to an initial compensable rating for left upper extremity radial tunnel syndrome. 

6.  Entitlement to an initial compensable rating for right upper extremity radial tunnel syndrome. 

7.  Entitlement to service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1988 to December 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

Because the evidence of record documents more than foot diagnosis and the Veteran initially claimed service connection for foot pain and did not limit the claim to pes planus, the Board has recharacterized the issue on the title page as entitlement to service connection for a bilateral foot disorder, to include flat foot and plantar fasciitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

While the Veteran entered a March 2010 notice of disagreement of the April 2009 with respect to the denial of service connection for residuals of vasectomy, the record reflects that the Veteran is already service connected for a testicular disability and the Board will rate this issue herein based on all the medical and lay evidence of symptoms and impairment pertaining to this body area.  As such, the Board has recharacterized the issue of higher initial rating for testicular disability to include residuals of vasectomy as listed in the title page.  There is no prejudice to the Veteran because the Board is rating this issue based on all symptoms and impairment pertaining to this body area.  

On the Veteran's substantive appeal form received by VA in April 2011, the Veteran marked the appropriate line to indicate that he would appear at a hearing before the Board at the RO.  A hearing before the Board was scheduled for November 2014; however, the Veteran did not appear.  As such, the Board deems the Veteran's request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704 (2014).

While the April 2014 appellant's brief lists the issue of entitlement to higher initial rating for major depressive disorder as one of the issues, the April 2011 VA Form 9 and September 2014 VA Form 9 show that the Veteran did not perfect an appeal with respect to this issue by listing it as one of the issues he intended to perfect an appeal, while specifically listing other issues.  As such, the Board finds that the issue of entitlement to higher initial rating for major depressive disorder is not before the Board on appeal as an appeal was not perfected with respect to this issue. 

While the RO issued a Statement of the Case (SOC) in August 2014 pertaining to the issues on appeal, the Veteran had already been issued a SOC in December 2010 with respect to the same issues, and perfected the appeal with respect to these issues in April 2011.  Therefore, the August 2014 SOC was intended to be a supplemental statement of the case (SSOC) with respect to the claims or issues on appeal.

The Board notes that VA received additional evidence after the issuance of the August 2014 SSOC.  In July 2015, the authorized representative submitted a waiver of the right to an initial review of such evidence by the RO.  As such, the Board will proceed to consider the case.  See 38 C.F.R. § 20.1304(c) (2014).



FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran reported pain, tightness, weakness, fatigue, and flare-ups of the both hips with medical findings showing limitation of bilateral hip extension to zero degrees, but the weight of the evidence of record indicates that the bilateral hip disability has not been productive of ankylosis, fracture, malunion, or nonunion of the joint, and did not manifest by limitation of bilateral hip flexion to 45 degrees or limitation of bilateral hip abduction with motion lost beyond 10 degrees.

2.  For the entire initial rating period on appeal, the Veteran's service-connected erectile dysfunction is productive of loss of erectile power without deformity of the penis or complete atrophy of both testicles.

3.  For the entire initial rating period on appeal, the Veteran's service-connected testicular disability has been manifested by pain that more nearly approximates mild to moderate incomplete paralysis of the ilio-inguinal nerve. 

4.  For the entire initial rating period on appeal, the Veteran's service-connected testicular disability has not been manifested a neurological disability that more nearly approximates severe incomplete paralysis or complete paralysis of the ilio-inguinal nerve. 

5.  For the entire initial rating period on appeal, the left upper extremity radial tunnel syndrome has been manifested by a neurological disability that more nearly approximates mild incomplete paralysis of the radial nerve of the left upper extremity.

6.  For the entire initial rating period on appeal, the left upper extremity radial tunnel syndrome has not been manifested by a neurological disability that more nearly approximates moderate incomplete paralysis of the radial nerve of the left upper extremity.

7.  For the entire initial rating period on appeal, the right upper extremity radial tunnel syndrome has been manifested by a neurological disability that more nearly approximates mild incomplete paralysis of the radial nerve of the right upper extremity.

8.  For the entire initial rating period on appeal, the right upper extremity radial tunnel syndrome has not been manifested by a neurological disability that more nearly approximates moderate incomplete paralysis of the radial nerve of the right upper extremity.

9.  Bilateral pes planus was noted on examination, acceptance, and enrollment into service and was permanently worsened by service beyond its natural progress.

10. Bilateral plantar fasciitis had its onset in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent initial disability rating, but no higher, for the right hip disability is granted for the entire initial rating period on appeal.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Codes 5024 and 5250 to 5255 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent initial disability rating, but no higher, for the left hip disability is granted for the entire initial rating period on appeal.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Codes 5024 and 5250 to 5255 (2014).

3.  For the entire initial rating period on appeal, the criteria for a compensable initial disability rating for erectile dysfunction have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.115b, Diagnostic Codes 7522, 7523 (2014).

4.  For the entire initial rating period on appeal, the criteria for a compensable initial rating for the service-connected testicular disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8530 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent initial disability rating, but no higher, for the left upper extremity radial tunnel syndrome is granted for the entire initial rating period on appeal.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8612 (2014).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent initial disability rating, but no higher, for the right upper extremity radial tunnel syndrome is granted for the entire initial rating period on appeal.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, Diagnostic Code 8612 (2014).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As part of its duty to notify, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Board is granting service connection for a bilateral foot disability, which constitutes a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

With respect to the appeals for higher initial ratings for the service-connected bilateral hip, erectile dysfunction, bilateral radial tunnel syndrome, and testicular disabilities, because they arise from the Veteran's disagreement with the initial ratings following the grant of service connection for the respective disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA met the duty to the assist by obtaining available service treatment records, post-service treatment records, pertinent VA examination reports, and statements made by the Veteran and his wife in support of the current appeal.  The Board finds that VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In connection with this appeal, the Veteran was provided VA examinations in March 2009 (general medical examination), April 2013 (hips and peripheral nerves), June 2014 (male reproductive system and peripheral nerves), and January 2015 (peripheral nerves).  The Board finds the above-referenced VA examinations adequate for purposes of the claims for higher rating as on appeal they involved a review of the Veteran's pertinent medical history, clinical evaluations of the Veteran, and opinions with supporting rationale when necessary.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Disability Evaluations Generally

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See Generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

III. Higher Initial Rating for Bilateral Hip Tenosynovitis

The Veteran contends that bilateral hip pain restricts him from recreational activities, as well as limits his availability to work.  See March 2010 notice of disagreement (NOD).  The Veteran's bilateral hip tenosynovitis has been assigned a noncompensable rating for each hip under Diagnostic Code (DC) 5252-5024.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2014).

Here, DC 5024 states that diseases under this diagnostic code will be rated as arthritis based on limitation of motion of the affected parts.  DC 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  The hip is considered a major joint.  38 C.F.R. § 4.45(f) (2014).

Disorders of the hips are rated under DC 5250 through DC 5255 of 38 C.F.R. § 4.71a.  Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Under DC 5251 (limitation of extension of the thigh), a 10 percent evaluation is assigned with extension limited to 5 degrees.  38 C.F.R. § 4.71a.  Under DC 5252 (limitation of flexion of the thigh), a 10 percent evaluation is assigned with flexion limited to 45 degrees; a 20 percent evaluation is assigned with flexion limited to 30 degrees; a 30 percent evaluation is assigned with flexion limited to 20 degrees; and a 40 percent evaluation is assigned with flexion limited to 10 degrees.  38 C.F.R. 
§ 4.71a.  Under DC 5253, pertaining to impairment of the thigh, a 10 percent evaluation is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.  DC 5255 contemplates impairment of the femur.  Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability.  38 C.F.R. § 4.71a.  
 
Upon review of all the evidence of record, the Board finds that the bilateral hip disability more nearly approximates the criteria for the 10 percent rating for each hip under DC 5251 for the entire initial rating period on appeal.  38 C.F.R. §§ 4.7, 4.71a.  While the record does not show limitation of extension that would warrant a compensable rating until the April 2013 VA examination, the record reflects that the Veteran had painful non-compensable limitation of motion, tightness, stiffness, tenderness, and fatigue.  As such, and after considering the Veteran's reports of flare-ups, as well as Deluca and other orthopedic factors, the Board finds that the bilateral hip disability picture more nearly approximates the 10 percent rating for each hip prior to the April 2013 VA examination showing compensable limitation of extension.  38 C.F.R. § 4.59.

The Veteran underwent a VA examination of the hips in March 2009, where he reported bilateral hip pain with flare-ups of tightness and stiffness on the lateral side of both hip joints, as well as feelings of fatigue with tightness but no weakness.  The Veteran reported that the bilateral hip symptoms did not interfere with work or activities of daily living.  Upon examination in March 2009, bilateral hip flexion was to 130 degrees, extension was to 30 degrees, adduction was to 30 degrees, abduction was to 45 degrees, external rotation was to 65 degrees, and internal rotation was to 40 degrees.  There was mild tenderness over the bilateral greater trochanters with surrounding muscle spasm.  The March 2009 VA examiner assessed bilateral greater trochanteric tenosynovitis, and concluded that there was insufficient evidence to warrant a diagnosis of hip joint disease.

A January 2009 VA treatment record shows a normal medical evaluation of the right hip.  A July 2009 Northwest Orthopaedic Surgeons treatment record shows that the Veteran had normal bilateral hip range of motion.  Flexibility testing revealed moderate tightness to the lateral hip band while bilateral hip flexor flexibility was within normal limits.  Other VA treatments records during the appeal period show complaints of bilateral hip pain. 

The Veteran underwent a VA examination of the hips in April 2013, where the Veteran reported bilateral hip pain.  Upon examination in April 2013, bilateral hip flexion was to 125 degrees, extension was to zero degrees, adduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no objective evidence of painful motion of both hips, to include after repetitive use testing.  The Veteran did not have functional loss or impairment of any of his hips due to orthopedic factors.

Because limitation of motion of the hip involves two separate disabilities, limitation of flexion and limitation of extension, considering the tenets of DeLuca, the Board is awarding a 10 percent rating for limitation of extension for each hip under DC 5251, especially in light of the April 2013 examiner's findings of bilateral limitation of extension to zero degrees.

After a full review of the clinical and lay evidence, the Board concludes that for the entire appeal period, a compensable initial rating for flexion of each hip, and an initial rating in excess of 10 percent for extension of each hip are not warranted.  See 38 C.F.R. § 4.71a, DCs 5251, 5252.  The maximum rating under DC 5251 is 10 percent, so that diagnostic code will not form the basis for increase.  For a higher (compensable) rating under DC 5252, the evidence must indicate limitation of flexion to 45 degrees.  The most limitation of flexion noted in the reports is the 125 degrees found in both hips during the April 2014 VA evaluation.  For a higher rating under DC 5253, abduction must be limited to less than 10 degrees.  However, the evidence shows abduction beyond that level; in fact, during the April 2013 VA examination, the VA examiner noted that abduction was not lost beyond 10 degrees.  
   
The Board has considered the Veteran's complaints of pain, weakness, tightness, fatigue, and flare ups.  However, the record indicates that the Veteran's claimed symptoms, to the extent that they limited his range of motion, were contemplated by the 10 percent rating for painful or limited motion upon extension and did not show that the Veteran's bilateral hip motion was otherwise limited to such an extent that higher initial ratings would be warranted.  

The Board observes that the Veteran was found to have degenerative arthritis of the hips.  However, DC 5003 allows for the assignment of a maximum 20 percent rating only where there is X-ray evidence of arthritis of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  In this case, a higher rating is not available for assignment under DC 5003 because the record does not reflect occasional incapacitating exacerbations pertaining to the bilateral hip disability.  Moreover, because limitation of motion of the hips has already been considered under DC 5242, a separate rating for painful limitation of motion or limitation of motion during flare-ups under DC 5003 is prohibited because it constitutes pyramiding with DCs 5251 to 5253, which provide for ratings based on limitation of motion and the same or similar impairments that limit the same functions of the hips.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62.

The evidence of record indicates that the bilateral hip disability is not productive of ankylosis, fracture, malunion, or nonunion of the hip joint, or a flail hip joint and is not productive of limitation of flexion to 45 degrees or limitation of abduction with motion lost beyond 10 degrees.  For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hip disability more closely approximates an initial rating in excess of 10 percent for each hip for the entire initial rating period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5250-5255; DeLuca, 8 Vet. App. at 206-07.

Moreover, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected bilateral hip disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  In fact, during the April 2013 VA examination, the Veteran reported that his bilateral hip disability has been the same for the entire appeal period.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.

IV. Higher Initial Rating for Erectile Dysfunction

The Veteran's erectile dysfunction disability has been assigned a noncompensable (zero percent) rating by analogy pursuant to 38 C.F.R. § 4.115b, DC 7522 (penis, deformity, with loss of erectile power).  The Veteran asserts that a compensable rating is warranted.  See March 2010 NOD.

Under DC 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b. 

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under DC 7522-(1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).

Upon review of all the evidence of record, the Board finds that the Veteran does not meet the criteria for a 20 percent rating under DC 7522.  38 C.F.R. § 4.7.  

The April 2009 and June 2014 VA examination reports show reports by the Veteran and his wife, as well as medical findings, of erectile dysfunction.  However, the June 2014 VA examiner concluded that the Veteran is able to achieve an erection sufficient for penetration and ejaculation (without medication).  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the erectile dysfunction disability more nearly approximates loss of erectile power.

However, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under DC 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  In this regard, the April 2009 VA examiner did not indicate that a penis deformity was present.  Furthermore, the June 2014 VA examiner made a specific finding that the Veteran's penis was normal.  The Veteran has not asserted, and treatment records throughout the appeal period do not otherwise suggest, penile deformity.  Accordingly, there is no medical support for an initial compensable disability rating for the Veteran's erectile dysfunction under DC 7522.

The Board has also considered whether a higher initial rating would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under DC 7523 (complete atrophy of the testes), a noncompensable disability rating is assigned when there is complete atrophy of one testis.  The maximum 20 percent disability rating is assigned when there is complete atrophy of both testes.  38 C.F.R. § 4.115b.  The June 2014 VA examination report shows that the right testicle was considerably softer than normal and had a size that is one third or less than normal.  However, no abnormalities were noted with respect to the left testicle.  The lay and medical evidence of record does not otherwise show any atrophy of the testicles.  As such, the evidence of record shows partial, as opposed to complete, atrophy of one testicle.  Therefore, the Veteran's erectile dysfunction does not more nearly approximate complete atrophy of both testicles so as to warrant an initial compensable disability rating under DC 7523.  

Accordingly, the preponderance of the evidence is against the claim and the appeal for a higher initial disability rating for the erectile dysfunction disability for the entire initial rating period on appeal must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Moreover, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected erectile dysfunction disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  The Board notes that the Veteran has already been granted special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  Accordingly, no further consideration regarding SMC is necessary.

V. Higher Initial Rating for Testicular Disorder

The Veteran's testicular disability has been assigned a noncompensable (zero percent) rating by analogy pursuant to 38 C.F.R. § 4.124a, DC 8599-8530 (paralysis of the ilio-inguinal nerve).  

When an unlisted condition is encountered, as with testicular pain, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, DC 8599 is used to identify unlisted neurological disabilities.

A noncompensable evaluation is warranted for mild to moderate paralysis of the ilioinguinal nerve.  A 10 percent evaluation requires severe to complete paralysis. 38 C.F.R. § 4.124a, DC 8530. 

Ilioinguinal neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and/or constant pain, at times excruciating, is to be evaluated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum evaluation which may be assigned for neuritis not characterized by organic changes is that provided for moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, DC 8630. 

Neuralgia which is typically characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, DC 8730.

The April 2009 rating decision granted service connection for a testicular disability, initially assigning a noncompensable rating under DC 8599-8530 based on a diagnosis of intermittent scrotal nerve neuropathy.  The Veteran asserts that a compensable rating is warranted because he has constant testicular pain.  See March 2010 NOD.  

Upon review of all the evidence of record, the Board finds that the Veteran does not meet the criteria for a 10 percent rating under DC 8530.  38 C.F.R. § 4.7.

During the March 2009 VA examination, the Veteran reported testicular pain and tenderness.  Upon examination in March 2009, the VA examiner found no genital abnormalities and provided a diagnosis of intermittent scrotal nerve neuropathy.  The June 2014 VA examination report shows complaints of testicular pain, but showed no neurological abnormalities.  

This disability picture more nearly approximates mild to moderate incomplete paralysis of the ilio-inguinal nerve that has manifested in testicular pain.  However the disability picture does not more nearly approximate severe to complete paralysis of the ilio-inguinal nerve.  While the Veteran has reported constant testicular pain, the pain was not found to be severe enough to cause severe to complete paralysis of the ilio-inguinal nerve.  Moreover, there is no evidence of loss of reflexes, muscle atrophy, or sensory disturbances of the ilio-inguinal nerve.

Accordingly, the preponderance of the evidence is against the claim and the appeal for a higher initial disability rating for the testicular disability for the entire initial rating period on appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Moreover, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected testicular disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.

VI. Higher Initial Ratings for Bilateral Radial Tunnel Syndrome

The Veteran's bilateral radial tunnel syndrome has been assigned a noncompensable (zero percent) rating for each upper extremity pursuant to 38 C.F.R. § 4.124a, DC 8612 (neuritis of the lower radicular group).  

Diagnostic Codes 8512, 8612, and 8712 provide ratings for paralysis, neuritis, and neuralgia for the lower radicular group.  Disability ratings of 20, 40, and 70 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major (or dominant) lower radicular group.  A maximum 90 percent rating is warranted for complete paralysis of the major lower radicular group.  Disability ratings of 20, 30, and 60 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor (or nondominant) lower radicular group.  A maximum 80 percent rating is warranted for complete paralysis of the minor lower radicular group.  38 C.F.R. § 4.124a.  The record reflects that the Veteran is right hand dominant. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The April 2009 rating decision granted service connection for radial tunnel syndrome of the right and left upper extremities, initially assigning a noncompensable rating for each upper extremity under DC 8612.  38 C.F.R. § 4.124a.  The Veteran asserts that a compensable rating is warranted because he has pain (in cold or damp situations), painful motion, and limited gripping ability.  See March 2010 NOD.  

Upon review of all the evidence of record, the Board finds that, for the entire initial rating period on appeal, the service-connected bilateral radial tunnel syndrome more nearly approximates mild incomplete paralysis of the radial nerve, so warrants a 20 percent rating for each upper extremity under DC 8612.  38 C.F.R. §§ 4.7, 4.124a.  In reaching this conclusion, the Board has considered the Veteran's reports of bilateral upper extremity pain, painful motion, and limited gripping ability, as well as medical findings of tingling, decreased strength, and positive Phalen' s and Tinel's sign tests. 

During the March 2009 VA examination, the Veteran reported that he experienced tingling and stiffness in both hands, especially in the morning on waking up from sleep.  The Veteran indicated that he did not have flare-ups of pain, spasm, fatigue, incoordination, or limitation of motion.  The Veteran asserted that these symptoms had no effect on work or activities of daily living.  Upon examination in March 2009, the VA examiner stated that the Veteran's hands appeared normal with full range of motion and no deformities.  The Veteran was able to touch the tips of fingers to the proximal palmar crease, and repetitive motion does not produce pain, additional symptoms or change in the range of motion.  The March 2009 VA examiner noted that the Veteran had a positive Tinel's sign test on the lateral aspect of the elbows, and that pressing in the radial tunnels reproduced the tingling that the Veteran described.  

The April 2013 VA examination report shows that the Veteran had no upper extremity pain, or numbness, but had mild paresthesias and/or dysesthesias.  The Veteran had normal muscle strength testing upon all movements of both arms, and no muscle atrophy.  The Veteran had negative Tinel's sign and Phalen tests. 

The June 2014 VA examination report shows that the Veteran no upper extremity pain, paresthesias and/or dysesthesias or numbness.  The Veteran had normal muscle strength testing upon all movements of both arms, and no muscle atrophy.  

The January 2015 VA examination report shows that the Veteran had no upper extremity pain and moderate bilateral upper extremity paresthesias and/or dysesthesias and numbness.  The Veteran had normal muscle strength testing upon all movements of both arms, and no muscle atrophy.  The January 2015 VA examiner assessed mild incomplete paralysis of the left radial nerve and normal right medial nerve. 

VA treatment records dated in April 2009, May 2009, and September 2010 showed that the Veteran complained of bilateral hand pain.  A February 2011 private treatment record showed that the Veteran had positive Phalen and Tinel's sign tests with good fine motor control.  Strength in the right hand was about 3 out of 5 and 4 out of 5 in the left hand.  

After a review of all the lay and medical evidence of record, the Board finds that the disability picture provided by the above-referenced VA examination reports as well as treatment records more nearly approximates mild incomplete paralysis of both upper extremities than moderate incomplete paralysis, so does not warrant an initial rating in excess of 20 percent for each upper extremity for the entire initial rating period on appeal.  Throughout the appeal period, the Veteran has had intermittent pain and numbness, painful motion, and limited gripping ability, as well as medical findings of tingling, decreased strength, and positive Phalen and Tinel's sign tests.  Moreover, medical examinations throughout the initial rating period on appeal consistently showed normal bilateral upper extremity reflexes, with no evidence of muscle atrophy.  All of these symptoms and impairment more nearly approximate mild incomplete paralysis of the upper extremities and do not more nearly approximate moderate incomplete paralysis.  38 C.F.R. § 4.124a, DC 8612.  While the January 2015 VA examination showed that the Veteran had moderate paresthesias and/or dysesthesias and numbness, the totality of the evidence does not show moderate incomplete paralysis of the radial nerve so as to warrant a higher rating than 20 percent for each upper extremity under DC 8612.  Id.  
  
The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the peripheral nerves, but finds that they are inapplicable in this case.  38 C.F.R. §§ 4.124a , DCs 8520-8730 (2014).  The Veteran is specifically service connected for bilateral radial tunnel syndrome affecting the radial nerve nerve/upper extremities.  Other diagnostic codes are not relevant.  To the extent that the Veteran may be rated under an alternative peripheral nerve affecting the upper extremities, none of these diagnostic codes allow for more than a 20 percent rating for mild incomplete paralysis.  38 C.F.R. § 4.124a , Diagnostic Codes 8520-8730 (2014).  As such, higher initial ratings cannot be granted under another diagnostic code.

Therefore, a disability rating in excess of 20 percent for each upper extremity is not warranted for the entire initial rating period on appeal because, as discussed above, the weight of the lay and medical evidence does not show the severity required for a rating in excess of 20 percent under DC 8612 based on the relevant symptomatology and impairment.  38 C.F.R. § 4.124a.  Moreover, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected bilateral radial tunnel syndrome exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings.

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of Compensation, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

The Court explained that a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Anderson v. Shinseki, 22 Vet. App. 423 (2009). 

Here the Board finds that, the symptomatology and impairment caused by the Veteran's service-connected disabilities on appeal are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

Turning to the first step of the extraschedular analysis, the Board finds that the schedular rating criteria contemplate the Veteran's bilateral hip disability and the symptoms associated with such disability including limitation of motion, difficulty standing, sitting, walking, and pain.  The schedular rating criteria pertaining to the Veteran's bilateral hip disability provide for ratings based on limitation of motion, including due to pain and tenderness, as well as other orthopedic factors such as weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Because the schedular rating criteria are adequate to rate the Veteran's bilateral hip disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

The Board also finds that the symptomatology and impairment caused by the Veteran's erectile dysfunction disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, DC 7522 contemplates loss of erectile power with penis deformity and DC 7523 contemplates testicular atrophy.  The Veteran has been found to have loss of erectile power, but no penis deformity or complete testicular atrophy.  Because the schedular rating criteria are adequate to rate the Veteran's erectile dysfunction disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.

The Board further finds that the symptomatology and impairment caused by the Veteran's testicular disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for ulnar neuropathy shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild to moderate incomplete paralysis symptoms, to include pain.  Therefore, the Board finds that the record does not reflect that the Veteran's testicular disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis.  To the extent that the testicular disability causes erectile dysfunction, the Veteran is already service-connected and separately-rated for the erectile dysfunction disability.

The Board finds that the symptomatology and impairment caused by the Veteran's bilateral upper extremity radial tunnel syndrome is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule for the radial nerve damage shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild sensory and motor symptoms.  

As to the symptom of decreased strength (weakness), it is contemplated by the rating criteria for peripheral nerve disorders even if it is a result of muscle weakness.  VA regulations provide that a muscle injury will not be combined with peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (2014).  In this case, the radial nerve is a sensory and motor nerve that conducts impulses from the spinal cord or brain to motor end plates resulting in muscle contractions.  See Dorland's Illustrated Medical Dictionary 1259 (32d ed. 2012).  Therefore, when the radial nerve is not fully functioning (disabled), it may result in a reduction in the motor (muscular) function and, thereby, causes feelings of weakness.  Paralysis is defined as a loss or impairment of motor function.  Id. at 1376.  Therefore, the reduction in motor functions is contemplated by the rating criteria under mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 8612.  Therefore, the Board finds that the record does not reflect that the Veteran's bilateral radial tunnel syndrome is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis. 

The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  Therefore, the first prong of Thun is not satisfied and the Board declines to remand the above-referenced issues for referral for extraschedular consideration.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, in March 2010 statements, the Veteran asserted that the bilateral hip disability impacts his availability for work, and the Veteran's wife stated that the pain keeps the Veteran from working jobs he is highly qualified to fill.  However, the Veteran and his wife did not assert that the Veteran is completely unemployable due to the bilateral hip disability or any other service-connected disability.  Moreover, the March 2009 VA examination report shows that the Veteran reported that bilateral hip symptoms did not interfere with work and the April 2013 VA examination report notes that the bilateral hip disability does not impact the Veteran's ability to work.  Furthermore, a June 2014 VA mental health examination shows that the Veteran reported that he had been working in a security position.  Accordingly, the Board concludes that a claim for TDIU has not been raised.
 
VII. Service Connection Legal Authority

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

VIII. Service Connection for a Bilateral Foot Disorder

The Veteran contends that service connection is warranted because bilateral pes planus was aggravated by active service.  See March 2010 NOD.  

The Board finds that the Veteran has a current bilateral foot disability.  A February 2009 VA treatment record shows diagnoses of plantar fasciitis and flat foot.  

The Board finds that bilateral pes planus preexisted service and was "noted" upon service entrance.  The December 1987 service enlistment examination noted "moderate" asymptomatic pes planus.  Accordingly, in order to establish service connection for bilateral pes planus, there has to be a showing of aggravation (worsening beyond normal progression) of bilateral pes planus during service.

After a review of all the evidence, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's preexisting bilateral pes planus underwent a permanent worsening during service.  Evidence weighing in favor of this finding includes service treatment records showing multiple complaints of foot pain and assessments of flat foot (pes planus) and plantar fasciitis.  See e.g., November 2008 and December 2008 VA treatment records.  Therefore, the evidence reflects that the Veteran's bilateral pes planus, which was asymptomatic upon service entrance, became symptomatic during service as evidenced by the multiple complaints of foot pain.  Evidence weighing against this finding includes the October 2008 service separation examination report that shows that the Veteran reported pain in the feet, but the examiner found that the foot condition was not disabling.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the preexisting bilateral pes planus underwent a permanent worsening during service.   

Because the evidence shows worsening occurred during service, and there is no specific finding that the increase in disability is due to the natural progress of the disease, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  The Board finds that the evidence in this case is not clear and unmistakable to show that no aggravation of the pre-existing bilateral pes planus took place; therefore, the Board finds that the preexisting bilateral pes planus was aggravated by service, that is, that the preexisting bilateral pes planus worsened beyond its normal progression during service to warrant service connection for bilateral pes planus.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Board also finds that plantar fasciitis had its onset in service.  Evidence weighing in favor of this finding includes service treatment records show multiple complaints of foot pain and assessments of plantar fasciitis.  See e.g., November 2008 and December 2008 VA treatment records.  Evidence weighing against this finding includes the October 2008 service separation examination report that shows that the Veteran reported pain in the feet, but the examiner found that the foot condition was not disabling.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that plantar fasciitis had its onset in service.  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral plantar fasciitis is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  






							[CONTINUED ON NEXT PAGE]
ORDER

An initial disability rating of 10 percent, but no higher, for the service-connected right hip disability for the entire initial rating period on appeal is granted. 

An initial disability rating of 10 percent, but no higher, for the service-connected left hip disability for the entire initial rating period on appeal is granted.

A compensable initial disability rating for the service-connected erectile dysfunction for the entire initial rating period on appeal is denied. 

A compensable initial disability rating for the service-connected testicular disability, to include residuals of vasectomy, for the entire initial rating period on appeal is denied.

An initial disability rating of 20 percent, but no higher, for the service-connected left upper extremity radial tunnel syndrome for the entire initial rating period on appeal is granted. 

An initial disability rating of 20 percent, but no higher, for the service-connected right upper extremity radial tunnel syndrome for the entire initial rating period on appeal is granted. 

Service connection for a bilateral foot disorder, to include pes planus and plantar fasciitis, is granted. 



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


